DETAILED ACTION
Claims 1-2, 5-6, and 8-9 are pending and currently under review.
Claims 3-4 and 7 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Amendment
The amendment filed 5/17/2022 has been entered.  Claims 1-2, 5-6, and 8-9 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 2/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 5,855,699) in view of Heubner et al. (WO9855661, machine translation referred to herein).
Regarding claim 1, Oyama et al. discloses that it is well known to utilize waste heat from burning industrial waste by means of heat transfer boiler tubes having a coating of Ni-alloy applied thereon such that higher steam temperatures can be utilized [col.1 ln.14-40].  The examiner considers the heat transfer boiler tube of Oyama et al. to meet the instantly claimed limitation of a heat exchanger tube as claimed.  Oyama et al. does not expressly teach a Ni-alloy coating composition as claimed.
Heubner et al. discloses a Ni-Cr-Mo alloy having a composition as seen in table 1 below having high corrosion resistance [p.1, p.3 ln.82-101].  The examiner notes that the overlap between the composition of Heubner et al. and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the recitation of “smelting-related impurities” is product-by-process limitation, which upon further consideration, merely imparts a presence of impurities to the alloy of Heubner et al.  See MPEP 2113.  Since the alloy of Heubner et al. is produced by melting, the examiner notes that melting related impurities would have been entirely expected to be present.  Nonetheless, Heubner et al. expressly teaches the present of impurities caused by melting [p.3].  
Regarding the limitation of the alloy “consisting of” the recited elements, the examiner notes that Heubner et al. further recites includes of Ca and Mg which are not positively recited in the instant claim.  However, as evidenced by Rothman et al., the examiner submits that the Ca and Mg disclosed by Heubner et al. can be considered as impurities from processing of Ni alloys, which are allowed for in the instant claim scope [0021].
The aforementioned prior art does not expressly teach a yield strength after application as a cladding layer as claimed.  The examiner notes that this is a product-by-process limitation, which upon further consideration, merely imparts a structure of a cladded tube wherein the cladding material has a yield strength as claimed.  See MPEP 2113.    Although the aforementioned prior art does not expressly teach a yield strength as claimed, the examiner submits that an overlapping value of yield strength would have been expected or would have naturally flowed from the disclosed alloy of Heubner et al. as will be explained further.  Specifically, the instant specification discloses obtaining the claimed properties by merely controlling the alloy composition, wherein Mo is shown to particularly affect the claimed properties [p.5 ln.20-p.6 ln.8, tables1-2 of instant specification].  Since Heubner et al. discloses an overlapping alloy composition as stated previously, overlapping values of yield strength would have been expected or would have naturally flowed from the alloy of Heubner et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).  Furthermore as stated above, the combination of Oyama et al. and Heubner et al. suggests a cladded tube wherein the cladding material has a composition as taught by Heubner et al.  Accordingly, the structure of a cladded tube with a cladding material having an overlapping yield strength relative to that as claimed would have naturally flowed from the suggestion of the prior art combination above.  See MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Heubner et al. (wt.%)
Cr
20 – 23
20 – 23
Mo
18.5 – 21.05
18.5 – 21
Fe
0 (excl.) – 1.5
0 – 0.5
Mn
0.05 (excl.) – 0.4
0 – 0.5
Si
0 (excl.) – 0.1
0 – 0.1
Co
0 – 0.3
0 – 0.3
W
0 (excl.) – 0.3
0 – 0.3
Cu
0 – 0.5
0 – 0.3
Al
0 (excl.) – 0.4
0.1 – 0.3
C
0 (excl.) – 0.01
0 – 0.01
P
0 – 0.015
0 – 0.02
S
0 (excl.) – 0.01
0 – 0.01
N
0.02 – 0.15
0.05 – 0.15
V
0 (excl.) – 0.3
0.1 – 0.3
Nb (optional)
0 – 0.2
0 – 0.2
Ti (optional)
0 – 0.02
0 – 0.02
B (optional)
0 – 0.002
0 – 0.003
Ni & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Heubner et al. as shown above further overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5-6 and 8-9, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The aforementioned prior art does not expressly teach a deposition welding material.  However, the examiner notes that this recitation is a product-by-process limitation, which upon further consideration, is not considered to impart any further distinct structure to the instant claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what patentably distinct difference in structure would be achieved by deposition welding vs. any other deposition methods (ie. spraying, etc.).  Accordingly, the examiner submits that the alloy of Heubner et al., which overlaps with the instant claims, is entirely capable of being used as a deposition welding material.  Alternatively, Heubner et al. further teaches that the Ni-alloy composition disclosed above can be welded [p.3]; and Oyama et al. further discloses that it is known to deposit Ni-alloy claddings by welding [abstract].
The aforementioned prior art does not expressly teach a yield and tensile strength as claimed.  However, since Heubner et al. discloses an overlapping alloy composition as stated previously, overlapping values of yield strength and tensile strength would have been expected or would have naturally flowed from the alloy of Heubner et al. absent concrete evidence to the contrary as indicated by the instant specification.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).

Claims 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 5,855,699) in view of Pike et al. (EP1270755) and Sugawara et al. (JPH07316699, machine translation referred to herein).
Regarding claim 1, Oyama et al. discloses that it is well known to utilize waste heat from burning industrial waste by means of heat transfer boiler tubes having a coating of Ni-alloy applied thereon such that higher steam temperatures can be utilized [col.1 ln.14-40].  The examiner considers the heat transfer boiler tube of Oyama et al. to meet the instantly claimed limitation of a heat exchanger tube as claimed.  Oyama et al. does not expressly teach a Ni-alloy coating composition as claimed.
Pike et al. discloses a Ni-Cr-Mo alloy having a composition as seen in table 2 below that achieve a desirable balance of high strength and corrosion resistance [abstract, 0011, 0014, claims1-3].  The examiner notes that the overlap and closeness between the composition of Pike et al. and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the recitation of “smelting-related impurities” is product-by-process limitation, which upon further consideration, merely imparts a presence of impurities to the alloy of Pike et al.  See MPEP 2113.  The examiner submits that the alloy of Pike et al. would necessarily be produced by melting at some point as would have been recognized by one of ordinary skill, such that the impurities of Pike et al. are considered to meet the instant claim.
Regarding the aforementioned closeness, the examiner submits that the disclosed Cr range of 12% to 19% is substantially close to the claimed Cr range of 20% to 23% such that similar properties would be expected.  See MPEP 2144.05(I).  Namely, Pike et al. discloses overlapping yield and tensile strength values as will be explained below, which bolsters this position.  Alternatively, it is noted that Pike et al. merely limits the upper limit of Cr for cost purposes, which one of ordinary skill would understand does not materially affect the alloy of Pike et al. and accordingly one of ordinary skill could reasonably include more Cr if desired.  Sugawara et al. discloses a similar Ni-based alloy having good strength and corrosion resistance properties [0003-0004]; wherein Cr can be included in an amount of up to 35% to improve corrosion resistance, strength, and hardness [0007].  Thus, it also would have been obvious to one of ordinary skill to modify the Cr amount of Pike et al. by utilizing higher Cr amounts to improve corrosion resistance, strength, and hardness as taught by Sugawara et al. 
Regarding the limitation of the alloy “consisting of” the recited elements, the examiner notes that the further elements of Ta, Ce, etc. disclosed by Pike et al. are optional (can be included in amounts of zero) and thus not required, which still meets the close-ended scope of “consisting of” [claims 1-6].
Pike et al. further does not teach an inclusion of N as claimed.  Sugawara et al. further teaches including N in an amount of 0.1 to 0.3 to improve strength [0010].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Pike et al. by including N as taught by Sugawara et al. for the aforementioned benefit.
The aforementioned prior art does not expressly teach a yield strength after application as a cladding layer as claimed.  The examiner notes that this is a product-by-process limitation, which upon further consideration, merely imparts a structure of a cladded tube wherein the cladding material has a yield strength as claimed.  See MPEP 2113.    Accordingly, Pike et al. broadly discloses obtaining yield strengths of greater than 500 MPa and further discloses a scope of yield strength ranges of up to approximately 960 MPa that overlap with the instant claimed range, which is prima facie obvious [0018, table2].  See MPEP 2144.05(I).  The examiner notes that the combination of Oyama et al. and Pike et al. suggests a cladded tube wherein the cladding material has a composition and yield strength as taught by Pike et al.  Accordingly, the structure of a cladded tube with a cladding material having an overlapping yield strength relative to that as claimed would have naturally flowed from the suggestion of the prior art combination above.  See MPEP 2145(II).  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Pike et al. (wt.%)
Cr
20 – 23
12 – 19 (close)
10 – 35 (Sugawara et al.)
Mo
18.5 – 21.05
18 – 23
Fe
0 (excl.) – 1.5
0 – 3
Mn
0.05 (excl.) – 0.4
0 – 1.5
Si
0 (excl.) – 0.1
0 – 0.75
Co
0 – 0.3
0 – 2.5
W
0 (excl.) – 0.3
0 – 4.5
Cu
0 – 0.5
0 – 2
Al
0 (excl.) – 0.4
0 – 0.5
C
0 (excl.) – 0.01
0 – 0.02
P
0 – 0.015
0 – 0.04
S
0 (excl.) – 0.01
0 – 0.03
N
0.02 – 0.15
0.1 – 0.3 (Sugawara et al.)
V
0 (excl.) – 0.3
0 – 0.035
Nb (optional)
0 – 0.2
0 – 1.25
Ti (optional)
0 – 0.02
0 – 0.7
B (optional)
0 – 0.002
0 – 0.015
Ni & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Pike et al. as shown above further overlaps with and is close to the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Regarding the closeness, the examiner submits that the disclosed N range of greater than 0.1% is substantially close to the claimed Cr range of less than 0.1% such that similar properties would be expected.  See MPEP 2144.05(I).  Namely, Pike et al. discloses overlapping yield and tensile strength values as will be explained below, which bolsters this position.  
Regarding claims 5-6 and 8-9, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The aforementioned prior art does not expressly teach a deposition welding material.  However, the examiner notes that this recitation is a product-by-process limitation, which upon further consideration, is not considered to impart any further distinct structure to the instant claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what patentably distinct difference in structure would be achieved by deposition welding vs. any other deposition methods (ie. spraying, etc.).  Accordingly, the examiner submits that the alloy of Pike et al., which overlaps with the instant claims, is entirely capable of being used as a deposition welding material, wherein welding is disclosed by Oyama et al. to be a means of depositing Ni alloy coatings [abstract].
As stated above, Pike et al. broadly discloses obtaining yield strengths of greater than 500 MPa and further discloses a scope of yield strength range of up to approximately 960 MPa and a scope of tensile strength range of up to 1473 MPa that overlaps with the instant claimed range, which is prima facie obvious [0018, table2].  See MPEP 2144.05(I).  Again, the examiner notes that the combination of Oyama et al. and Pike et al. suggests a cladded tube wherein the cladding material has a composition and yield strength as taught by Pike et al.  Accordingly, the structure of a cladded tube with a cladding material having an overlapping yield strength relative to that as claimed would have naturally flowed from the suggestion of the prior art combination above.  See MPEP 2145(II).  See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments, filed 5/17/2022, regarding the rejections over Heubner et al. alone as a primary reference have been considered but are moot in view of the new grounds of rejection above.
Applicant's arguments, filed 5/17/2022, regarding the limitations of claim 1 have been fully considered but they are not persuasive.
Applicant argues on p.9 of the remarks that the cladding of the instant claims is heat treated during operation, which is different from the cladding of the prior art which is heat treated prior to operation.  In response, the examiner notes that the instant claims are directed to a product, not a process.  Accordingly, as stated above, the instant claims merely require a cladding composition as claimed, wherein said cladding composition has a yield strength as claimed.  See MPEP 2113.  In other words, the specific method of processing is not significant as long as the structure of the prior art meets the structure of the instant claims.  The examiner cannot consider any specific steps prior to or subsequent to coating to impart further distinct structure to the instant claims other than what is already present (ie. composition and mechanical properties) absent concrete evidence to the contrary.  If applicant is of the position that this feature (ie. heat treating during operation) is inventive or significant, the examiner suggests pursuing method claims rather than a product claim. 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734